Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 1 of 22             PageID #: 693



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             NORTHERN DIVISION

    BETTY R. SHIPLEY,                         )
                                              )
          Plaintiff,                          )
                                              )
    vs.                                       ) CIVIL ACTION NO. 18-0437-CG-B
                                              )
    HELPING HANDS THERAPY, et                 )
    al.,                                      )
                                              )
          Defendants.                         )

                                          ORDER
          This matter is before the Court on Plaintiff’s Motion to Remand. The

Magistrate Judge has entered a Report and Recommendation recommending that

Plaintiff’s motion be denied, to which Plaintiff has filed an Objection. (Doc. 42).

After review of the relevant pleadings, the undersigned finds Plaintiff’s objection

compelling, in part. As such, for the reasons set forth herein below, Plaintiff’s

Motion to Remand is GRANTED.

                                     BACKGROUND1

          Plaintiff, Bettye R. Shipley (“Shipley” or “Plaintiff”), commenced this action

on October 12, 2017, in the Circuit Court of Hale County, Alabama. (Doc. 1-1at 3).

In her complaint, Shipley names as Defendants Helping Hands Therapy/Greensboro

Out-Patient Clinic and Sarah Beaugez, PT. (Id.). Shipley asserts that she had a left


1For the sake of judicial economy, the information provided in the Background and
Standard of Review is repeated from Magistrate Judge Bivins’ Report and
Recommendation and is only updated to include Plaintiff’s objection (Doc. 42) and
the undersigned’s analysis of the same.
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 2 of 22                      PageID #: 694



knee replacement and underwent prescribed physical therapy with Helping Hands

Therapy, located in Greensboro, Alabama, to regain strength and range of motion in

her left knee. Shipley contends that, on September 8, 2016, Defendant Sarah

Beaugez, a physical therapist with Helping Hands Therapy, forced her leg to bend

to fourteen degrees beyond her tolerance, and in so doing, caused her left knee

replacement to fail. (Id. at 3-4). Shipley contends that she was unable to walk or do

anything for two weeks, that she is unable to walk properly and needs another

surgery, that she is in constant pain and requires daily pain medication, and that

she must use a wheel chair and a riding buggy in order to get around places such as

the grocery store. (Id.). Shipley asserts that Beaugez acted negligently and with

wantonness, and seeks compensatory and punitive damages. (Id.)

       On October 11, 2018, New Hope LLC d/b/a Helping Hands

Therapy/Greensboro Out-patient Clinic filed a Notice of Removal. (Doc. 1). On the

same date, Defendant Beaugez filed a notice of consent and joinder in the removal.

(Doc. 3). Defendants assert the existence of complete diversity because Shipley is a

resident of Alabama; New Hope LLC is a Mississippi corporation, with its principal

place of business in Meridian, Mississippi, and its three members are Jia Liu,

Roshanda Lankford, and Bailing Wang, residents of Georgia, Mississippi, and

Georgia respectively.2 (Doc. 1-2). Defendants further contend that Defendant

Beaugez was a resident of Mississippi at the time the lawsuit was filed in October




2Defendants later clarified that Liu, Lankford, and Wang are citizens of Georgia, Mississippi, and
Georgia respectively. (Doc. 18-1 at 3)


                                                 2
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 3 of 22           PageID #: 695



2017 and that she had an intent to remain there at that time. (Doc. 1 at 3).

      With respect to the amount in controversy, Defendants contend that on

May 24, 2018, in response to Helping Hands’ interrogatories, Shipley claimed to

be housebound for most of the time since her injury on September 8, 2016, and

that she now requires the use of a cane and has slept in a recliner for over two to

three years. She also indicated that she had to have another surgery in January

2018 and that she had filed a claim for disability due to the injuries she sustained

as a result of Beaugez’s actions. (Doc. 1-1 at 151, Plaintiff’s Interrogatory

Responses, Nos. 10, 11, and 14).

      Defendants assert that subsequent thereto, Helping Hands issued Requests

for Admissions to Shipley requesting that she admit or deny that that her damages

exceed $75,000 and that she would accept more than $75,000.(Doc. 1, Doc. 1-1 at

161-62). Shipley responded that she was unable to admit or deny the admission

requests, and in response thereto, Defendants requested that she amend her

discovery responses. (Id.). When Shipley refused to do so, Helping Hands filed a

motion to compel in state court and requested an order directing Shipley to

supplement her responses by October 1, 2018. (Id.at 6). The state court scheduled

the matter for a hearing on November 5, 2018, which was more than one year after

Shipley had filed her complaint in state court. Defendants requested that the

hearing date be moved up, but Shipley refused. (Id.at 10).

      Defendants contend that this case became removable on October 1, 2018,

when Shipley refused to respond to Defendants’ requests regarding damages with


                                           3
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 4 of 22             PageID #: 696



full knowledge that the one-year limitation for removal was approaching. (Doc. 1-1

at 10). Defendants further assert that Plaintiff’s refusal to limit her damages and

refusal to agree to moving up the hearing date for the summary judgment motion

shows an intent to dodge jurisdictional inquiries in an effort to defeat removal

jurisdiction. (Id.). According to Defendants, those refusals, coupled with the injuries

claimed and damages sought in Shipley’s complaint and interrogatory responses

provided Defendants with the evidence necessary to ascertain that Plaintiff was

seeking more than $75,000 and unambiguously establishes that the amount in

controversy exceeds $75,000. Defendants thus argue that the case was timely

removed. (Id.)

      Shipley filed her motion to remand on November 8, 2018. (Doc. 10). In her

motion to remand, Shipley argues that a record from the Alabama Secretary of

State clearly shows that Helping Hands Therapy is an Alabama limited liability

company incorporated in Alabama; thus, there is no diversity jurisdiction. (Doc.

10at 4). Shipley further asserts that even if Helping Hands Therapy is a trade

name for a Mississippi business, at the time the lawsuit was filed, its principal

place of business was Alabama under the “nerve center test” given that all three of

its clinics are located in Alabama. (Id. at 5). Shipley contends that Meridian,

Mississippi cannot possibly be Helping Hands’ “nerve center” because there is no

corporate activity occurring there, as all of its clinics are located in Alabama. (Id.)

      With respect to the amount in controversy, Shipley asserts that she “does not

intend to waive an argument that the amount in controversy is less than $75,000”



                                            4
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 5 of 22            PageID #: 697



and “that the issue is moot without complete diversity.” (Id. at 7). Plaintiff also

contends that contrary to Defendants’ assertion, she refused to move up the hearing

date in state court because the motion to compel was “obviously frivolous,” and

Defendants’ only goal was to try to establish diversity jurisdiction. (Id. at 8).

      In Defendant Beaugez’s response in opposition to Shipley’s motion to remand

(Doc. 16), Beaugez asserts that the sole basis for Shipley’s motion is her contention

that Helping Hands is a citizen of Alabama. Beaugez notes that Shipley made no

argument contesting the amount in controversy and offered no evidence to rebut

Helping Hands’ showing that the amount in controversy is satisfied. (Id.).

      Defendant Helping Hands also filed a response in opposition to Shipley’s

motion. (Doc. 14). Helping Hands argues that Shipley’s motion actually bolsters

Defendants’ contention that the amount in controversy exceeds $75,000. (Doc. 18).

According to Helping Hands, Shipley has indicated that she is seeking

compensatory and punitive damages for significant physical harm, increased

medical costs, pain, suffering and other damages, that she cannot walk properly

and is in constant pain and that she takes pain medication daily and uses a

wheelchair and riding buggy at places such as the grocery store. Helping Hands

asserts that such evidence is sufficient to establish that the amount in controversy

exceeds $75,000. (Id. at 7).

      With respect to diversity, Helping Hands contends that contrary to Shipley’s

assertions, for diversity purposes, a limited liability company, unlike a corporation,

is a citizen of any state of which a member of the company is a citizen, and it


                                            5
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 6 of 22            PageID #: 698



matters not where the company was formed or has its principal place of business.

(Id.at 6). Helping Hands further contends that the uncontroverted evidence

establishes that Helping Hands Therapy, LLC was not formed until March 2018

and that the allegations in Plaintiff’s complaint relate to services provided at a

clinic operated by New Hope, LLC, which was doing business under the trade name

Helping Hands Therapy. (Id. at 5). Additionally, Defendant asserts that at the time

this lawsuit was filed, and at the time of removal, New Hope, LLC d/b/a Helping

Hands Therapy, had three members, namely Jia Liu, Roshanda Lankford, and

Bailey Wang, who were citizens of Georgia, Mississippi, and Georgia respectively.

(Id. at 6). Helping Hands also asserts that it has demonstrated, and Shipley has

not contested, that she is a citizen of Alabama, and Sarah Beaugez is a citizen of

Mississippi. Thus, diversity of citizenship has been established. (Id.).

      On December 4, 2018, Shipley filed her reply to Defendants’ response in

opposition to her motion to remand. (Doc. 21). In her reply, Shipley argues that the

removal was untimely. (Id.at 1). According to Shipley, while Defendants contend

that they did not know that the amount in controversy exceeded $75,000 until

October 1, 2008, her factual allegations did not change between the filing of her

complaint on October 11, 2017, and October 1, 2018, the date Defendants contend

they were on notice that the amount in controversy exceeds $75,000. (Id. at 2).

Shipley also asserts that assuming that Helping Hands is a citizen of Mississippi

and Georgia, diversity jurisdiction is still lacking because Defendant Beaugez is a

citizen of Alabama notwithstanding her representations to the Court. Shipley avers



                                           6
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 7 of 22          PageID #: 699



that Beaugez has an Alabama driver’s license, appears to own a car with a current

Alabama registration, is registered to vote and has voted in Alabama, and in July

2017 and July 2018, she received two traffic tickets in Alabama, and both tickets

reflect an Alabama home address. (Id. at 3-4).

      Defendant Beaugez filed a response in opposition to Plaintiff’s

response. (Doc. 31). In her response, Beaugez argues that the removal was timely

and that at the time the lawsuit was filed in October 2017, she physically resided in

Mississippi and had the intent to remain there. (Id.) Helping Hands also filed a

response to Shipley’s reply (Doc. 30). Helping Hands argues that the removal was

timely and that Beaugez was a citizen of Mississippi at the time the Complaint was

filed. (Doc. 30). Following the evidentiary hearing on March 6, 2019, the parties

filed supplemental briefs, at the Court’s directive, on the issue of whether the

removal was timely filed. (Docs. 37, 38). Shipley asserts that Defendants’ removal

was untimely, while Defendants allege that the removal was timely filed and that

Shipley waived the timeliness issue by not raising it in her motion to remand. On

June 19, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that Plaintiff’s motion be denied. (Doc. 41). Plaintiff filed the

instant objection on July 2, 2019. (Doc. 42).

                              STANDARD OF REVIEW

      A removing defendant has the burden of proving proper federal jurisdiction.

See Adventure Outdoors, Inc. v. Bloomberg, 552 F.3d 1290, 1294 (11th Cir. 2008);




                                          7
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 8 of 22             PageID #: 700



Friedman v. New York Life Ins. Co., 410 F.3d 1350, 1353 (11th Cir. 2005) (“In

removal cases, the burden is on the party who sought removal to demonstrate

that federal jurisdiction exists.”) (citation and internal brackets omitted);

McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002) (noting that “the party

invoking the court’s jurisdiction bears the burden of proving, by a preponderance of

the evidence, facts supporting the existence of federal jurisdiction.”); Pacheco de

Perez v. AT&T Co., 139 F.3d 1368, 1373 (11th Cir. 1998) (“In a motion to remand,

the removing party bears the burden of showing the existence of federal

jurisdiction.”). Because removal infringes upon state sovereignty and implicates

central concepts of federalism, removal statutes must be construed narrowly, with

all doubts resolved in favor of remand. See University of S. Ala. v. American Tobacco

Co., 168 F.3d 405, 411 (11th Cir. 1999); Burns v. Windsor Ins. Co., 31 F.3d 1092,

1095 (11th Cir. 1994). Furthermore, “once a federal court determines that it is

without subject matter jurisdiction, the court is powerless to continue.”

Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079, 1092 (11th Cir.

2010) (citation and internal brackets omitted).

      “Eleventh Circuit precedent permits district courts to make reasonable

deductions, reasonable inferences, or other reasonable extrapolations from the

pleadings to determine whether it is facially apparent that a case is removable.”

SUA Ins. Co. v. Classic Home Builders, LLC, 751 F. Supp. 2d 1245, 1252 (S.D. Ala.

2010) (quoting Roe v. Michelin North America, Inc., 613 F.3d 1058, 1061-62 (11th

Cir. 2010)). Courts may use judicial experience and common sense to determine




                                           8
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 9 of 22            PageID #: 701



whether the case stated in the complaint meets the requirements for federal

jurisdiction. Id. Reliance on “speculation” is “impermissible.” Id. (citing Pretka v.

Kolter City Plaza II, Inc., 608 F.3d 744, 771 (11th Cir. 2010)).

                                    DISCUSSION

      Plaintiff objects to the Report and Recommendation (“R&R”) of the

Magistrate Judge on multiple grounds. The undersigned has reviewed each of those

grounds and finds them to be unconvincing, save for one: the issue of whether

Plaintiff timely raised the untimeliness of Defendants’3 Notice of Removal.4 On that

issue, the Magistrate Judge found that Plaintiff had waived her argument that

Defendants’ removal was untimely because she failed to raise the same in her

initial motion to remand, and instead, only raised the issue in her reply to

Defendants’ opposition to her motion to remand.5 In so finding, the Magistrate

Judge discussed that courts are split over the issue of whether the timely filing of a

motion to remand alleging a procedural defect is sufficient to preserve another

procedural objection under §1447(c). (Doc. 41 at 19). After considering the relevant


3 The Notice of Removal was filed by Helping Hands with Defendant Beaugez filing
a Notice of Joinder the same day. (Docs. 1 and 3). However, because both
Defendants oppose the motion to remand and have presented overlapping positions
as to the same, the undersigned will simply refer to them collectively as
“Defendants”.
4 Of note, Plaintiff’s Objection correctly states that the citizenship of Beaugez

should have been analyzed based on the date of removal, not based on the date of
the filing of the Complaint. (Doc. 42 at 13-15). Nevertheless, the undersigns finds
that the result would be the same if Beaugez’s citizenship were determined based
on the date of the removal. As such, no further discussion of Beaugez’s citizenship is
warranted.
5 There is no dispute that Plaintiff did not raise timeliness until December 4, 2018,

more than thirty days after Defendants filed a notice of removal.

                                           9
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 10 of 22            PageID #: 702



 decisions on the issue from the Ninth and Fifth Circuits, the Magistrate Judge

 found the reasoning of the Ninth Circuit to be applicable. Specifically, the decision

 of the Ninth Circuit in Northern California Dist. Council of Laborers v. Pittsburgh-

 Des Moines Steel Co., 69 F.3d 1034 (9th Cir. 1995), wherein the court held that

 where the plaintiff’s remand motion was filed within thirty days, but no defect in

 the removal procedure was ever raised until a reply brief filed more the thirty days

 after the removal petition, the plaintiff had waived any procedural objections. (Doc.

 41 at 19-20). The R&R also recognized that several courts within this circuit have

 followed the reasoning of the Ninth Circuit. (See Doc. 41 at 22) (citing Clark v.

 USAA Cas. Ins. Co., 2015 WL 7272305, *2 (M.D. Fla. Nov. 18, 2015); Robinson v.

 Affirmative Ins. Holdings, Inc., 2013 WL 838285, *2 (N.D. Ala. March 1, 2013);

 accord Harris v. JLG Indus., 2016 WL 325132, (S.D. Ala. Jan. 27, 2016)6.

       A.     WAIVER

       In her Objection, Plaintiff urges this Court not to follow the Ninth Circuit’s

 decision in Pittsburgh-Des Moines Steel, relied on by the Magistrate Judge and

 instead, to adopt the reasoning of the Fifth Circuit in BEPCO, L.P. v. Santa Fe

 Minerlas, Inc., 675 F.3d 466 (5th Cir 2012). In support of her position, Plaintiff

 points to dicta from a not-on-point Eleventh Circuit decision in Velchez v. Carnival

 Corp., 331 F.3d 1207, (11th Cir. 2003), which she asserts parallels the Fifth Circuit’s


 6The undersigned recognizes that the R&R in Harris, which was adopted by this
 Court, contained an analysis as to waiver that is almost identical to the analysis in
 the R&R in this action. However, in that action, as in this one, before the filing of
 Plaintiff’s objection, the Court was not presented with the argument Plaintiff has
 now presented based on Velchez, which the undersigned finds compelling.

                                           10
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 11 of 22             PageID #: 703



 reasoning in Schexnayder v. Entergy Louisiana, Inc., 394 F.3d 280 (5th Cir. 2004),

 and led to BEPCO. (Doc. 42 at 2-9)

       In Velchez, a plaintiff sought remand of his action against Carnival Cruise

 Line for failure of Carnival to attach a copy of all process, pleadings, and orders

 served, to the removal as required by § 1446(a). Velchez, 331 F.3d at 1208-09. The

 case was remanded, not for failure to attach the requisite documents, but for

 untimeliness. Id. Carnival sought to appeal the remand order despite the fact that

 a remand order is unreviewable by claiming that the district court went outside of

 its authority because it granted remand on a procedural defect not raised by

 Plaintiff, i.e. timeliness. Id. at 1209-10. Thus, Carnival urged that the remand was

 ordered sua sponte and should be reviewable because it was improper. Id. The

 Eleventh Circuit denied the appeal after determining that the remand order was

 not sua sponte because the Plaintiff had timely filed a motion to remand which

 made known the plaintiff’s lack of desire to acquiesce to federal forum. Id.

       Similar to the Eleventh Circuit’s conclusion in Velchez, in Schexnayder, the

 Fifth Circuit held that a Court could remand an action based on a procedural defect

 not raised by a Plaintiff in a timely motion to remand. Later, in BEPCO, the Fifth

 Circuit rejected “any suggestion that the timing of the presentation of a removal

 defect -- rather than the submission of the remand motion -- is what matters for a

 timeliness analysis under § 1447(c).” Id. at 471. As such, in BEPCO, the court found

 that a motion to remand could be granted based on a procedural defect that was

 raised by a plaintiff, even if that defect was not raised in the initial timely motion to



                                            11
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 12 of 22             PageID #: 704



 remand. Id. As a result, Plaintiff contends that the Eleventh Circuit’s decision in

 Velchez supports the ultimate conclusion reached by the Fifth Circuit in BEPCO,

 i.e. that a plaintiff does not waive a procedural defect by failing to raise that issue

 in her initial timely motion to remand.

       Plaintiff additionally argues that following the Ninth Circuit’s position on

 waiver, i.e. that a procedural defect not raised in an otherwise timely motion to

 remand is waived, while simultaneously following the rationale of the Eleventh

 Circuit in Velchez would create a rule “stating that a timeliness argument is waived

 if first asserted more than thirty (30) days after removal but is not waived if never

 asserted.” (Doc. 42 at 4). Plaintiff goes on to cite other decisions within this circuit

 that have granted remand based on a procedural defect that was not raised by a

 plaintiff in her initial motion to remand. See LaTasha Card v. Safeco Ins. Co. of

 Illinois, 2016 WL 9114002, *1 (N.D. Fla. Feb. 1, 2016); Deweese v. Doran, 2015 WL

 5772156. At *1 (M.D. Fla. September 30, 2015); Axis Underwriters, Inc. v. Arch

 Specialty Ins. Co., Axis Underwriters, Inc. v. Arch Specialty Ins. Co., 2008 WL

 11406185 (S.D. Fla. Feb. 28, 2008) (S.D. Fla. Feb. 28, 2008).

       This Court finds Plaintiff’s arguments compelling and agrees that the

 rationale behind Velchez can logically be read to support the position that a Plaintiff

 does not waive a procedural defect by failing to raise that issue in an otherwise

 timely motion to remand. Certainly, if the Eleventh Circuit found the district court

 in Velchez to be within the confines of its statutory power when it remanded an

 action on grounds that were not raised by Plaintiff at all because such a remand



                                            12
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 13 of 22            PageID #: 705



 was not sua sponte, then the same rationale would support that a case could be

 remanded when a Plaintiff timely filed a motion to remand, even if the motion did

 not raise the issue on which a plaintiff later argues remand is warranted.

 Accordingly, the undersigned finds that the rationale of Velchez and the reasoning

 of the Fifth Circuit and the courts within this circuit that have followed Velchez and

 BEPCO, to be persuasive. Such a conclusion, however, only incites the question of

 whether or not Defendants timely removed this action, an issue not addressed by

 the Report and Recommendation.

       B.     TIMELINESS

       Plaintiff is adamant that Defendants removal was untimely because

 absolutely nothing changed between the date on which Plaintiff filed her

 Complaint, and October 1, 2018, the date on which Defendants contend this case

 became removeable by “other paper” pursuant to 1446(b). (Doc. 21 at 2; Doc. 37 and

 42, generally). Plaintiff alternatively argues that even if the amount in controversy

 was not facially apparent from the Complaint, the case became removable on May

 24, 2018, the date on which Plaintiff responded to Defendant’s Interrogatories and

 Request for Production, or, at the very latest, on August 31, 2018, when Plaintiff

 responded to Defendants’ Requests for Admissions. (Doc. 42).

       28 U.S.C. § 1446(b) makes removal proper in two instances. In the first

 instance, which is delineated in section 1446(b)(1) (formerly referred to as “first

 paragraph removal”), the notice of removal must be filed “within 30 days after the

 receipt by the defendant, through service or otherwise, of a copy of the initial


                                           13
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 14 of 22            PageID #: 706



 pleading setting forth the claim for relief upon which such action or proceeding is

 based.” Robinson, at *2. In the second instance, a case may be removed under

 section 1446(b)(3) (formerly referred to as “second paragraph removal”) if the

 defendant receives “a copy of an amended pleading, motion, order or other paper

 from which it may first be ascertained that the case is one which is or has become

 removable.” Id.

       28 U.S.C. § 1446(b)(3) imposes the following thirty-day limitation on the

 removal of diversity cases:

       (3) […] [I]f the case stated by the initial pleading is not removable, a
       notice of removal may be filed within thirty days after receipt by the
       defendant, through service or otherwise, of a copy of an amended
       pleading, motion, order or other paper from which it may first be
       ascertained that the case is one which is or has become removable....

 28 U.S.C. § 1446(b)(3). Pursuant to § 1446(b)(3), the renewed removal window

 opens, but only for thirty days, when the defendant receives a document “from

 which it may first be ascertained that the case is one which is or has become

 removable.” 28 U.S.C. § 1446(b) (second paragraph). The Fifth Circuit has explained

 that “[a]scertain” means “to make certain, exact, or precise” or “to find out or learn

 with certainty.” Bosky v. Kroger Tex., LP, 288 F.3d 208, 211 (5th Cir. 2002)

 (footnotes omitted). The “receipt from the plaintiff” rule in the second paragraph of

 § 1446(b), applies if “the case stated by the initial pleading is not removable” but the

 case “has become removable” due to changed circumstances. See 28 U.S.C. § 1446(b)

 (second paragraph). The traditional rule is that only a voluntary act by the plaintiff

 may convert a non-removable case into a removable one. See Insinga v. LaBella, 845



                                           14
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 15 of 22           PageID #: 707



 F.2d 249, 252 (11th Cir. 1988) (explaining the judicially created “voluntary-

 involuntary” rule that applies in diversity cases); see also Weems v. Louis Dreyfus

 Corp., 380 F.2d 545, 547 (5th Cir. 1967). As such, removal under § 1446(b) requires

 three elements, “there must be (1) ‘an amended pleading, motion, order or other

 paper,’ which (2) the defendant must have received from the plaintiff (or from the

 court, if the document is an order) and from which (3) the defendant can ‘first

 ascertain’ that federal jurisdiction exists.” Lowery v. Alabama Power Company, 483

 F.3d at 1213 n.63 (11th Cir. 2007). “Thus, a defendant cannot show that a

 previously non-removable case ‘has become removable’ as a result of a document

 created by the defendant.” Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 761

 (11th Cir. 2010).

       1.     The Complaint

       Plaintiff first asserts that Defendants’ removal is untimely pursuant to

 §1446(b)(1) because it was filed more than thirty days after the service of the initial

 Complaint. This Court finds Plaintiff’s assertion to be disingenuous. As repeatedly

 pointed out by Defendants, Plaintiff’s Complaint made no mention of the amount of

 claimed damages that Plaintiff sought and only broadly described Plaintiff’s injuries

 and damages, which may or may not have stated a viable claim for punitive

 damages. (Doc. 1-1 at 3-5). Specifically, Plaintiff alleged only that she had a

 previous knee surgery that was allegedly ruined which caused her to be unable to

 walk for two weeks, caused daily pain for which she took medications, and required

 her to use a wheel chair or electronic cart when shopping. Id. It is further




                                           15
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 16 of 22             PageID #: 708



 undisputed that at the time the Complaint was filed, Defendants were unaware of

 any actual damages incurred by Plaintiff. As a result, at the time of the filing of the

 Complaint, it was not facially apparent that the jurisdictional requirement for

 removal was satisfied. Furthermore, notwithstanding the lack of information

 available to Defendants as of the time of the filing of the Complaint, this Court also

 now has the benefit of hindsight. The fact that Plaintiff – after filing her Complaint

 which she now contends was facially obvious as to the amount in controversy – still

 failed to provide information as to her actual and potential damages to Defendants

 in response to discovery and has now argued on multiple occasions that she was

 unable to clearly determine the value of her case in August 2018, is telling.

 Plaintiff cannot have it both ways. Either Plaintiff provided Defendants with the

 information from which they could ascertain the amount of damages in the

 Complaint or at the time of filing the Complaint, and for months thereafter,

 Plaintiff herself could not determine such information. To find otherwise is not

 reasonable. In fact, this double-edged position is additionally highlighted by

 Plaintiff’s continued insistence, even in her objection to the Report and

 Recommendation, that the amount in controversy has not been established. (See

 Doc. 42 at 13)(“Despite the Magistrate Court’s finding that Ms. Shipley’s claims

 meet the $75,000 threshold by a preponderance of the evidence [citation omitted],

 Ms. Shipley has never asserted an amount in controversy in any of her pleadings,

 responses to interrogatories, or answers to requests for admission […as] more

 discovery is needed to give an unequivocal response to the question of amount in




                                           16
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 17 of 22           PageID #: 709



 controversy.”) Plaintiff would have this Court find that Defendants acted untimely

 in removing this case based on the Compliant, while at the same time allowing

 Plaintiff to dodge the amount in controversy question to serve as a basis of her

 remand. This Court is not inclined to oblige.

       2.     Plaintiff’s Written Discovery Responses

       Plaintiff next argues that the amount in controversy became ascertainable

 pursuant to §1446(b)(3) on May 24, 2018, the date on which she responded to

 Defendants’ Interrogatories and Request for Production. (Doc. 42 at 10). However,

 Plaintiff offers nothing to suggest that she provided Defendants with information or

 documentation on that date by which her damages could be ascertained. Rather,

 Plaintiff’s discovery responses only echoed the allegations of her Complaint but for

 the update that she had undergone a second surgery (the first attributed to this

 action). Moreover, Defendants have pointed out that according to Plaintiff’s

 discovery responses, she had total medical bills of $373.30. (Doc. 38 at 1). Even

 considering the general allegations relating to damages asserted by Plaintiff at that

 time, there lacked clear and convincing evidence that the monetary requirement for

 removal had been met. Accordingly, this Court is not satisfied that Defendants’ time

 to remove this action began to run when Plaintiff responded to written discovery on

 May 24, 2018.

       3.     Plaintiff’s Responses to Requests for Admission

       Finally, Plaintiff asserts “even if this Court agrees that the case was not

 removable until Plaintiff responded to Helping Hands’ Request for Admissions on




                                          17
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 18 of 22          PageID #: 710



 August 31,2018, stating that she was unable to admit or deny that the amount in

 controversy exceeded $75,000, Helping Hands still waited 42 days to remove. (Doc.

 42 at 10). 7 In response to Defendants’ Requests for Admissions, Plaintiff provided

 the following answers to Defendants:

       RFA No. 1: Admit or deny that you will never seek to recover more
       than $75,000.00, exclusive of interest and costs.

       RESPONSE: The Plaintiff is unable to admit or deny this request at
       this time.

       RFA No. 2: Admit or deny that you will never accept any award
       greater than $75,000.00, exclusive of interest and costs.
       RESPONSE: The Plaintiff is unable to admit or deny this request at
       this time.

       RFA No. 3: Admit or deny that the total damages in this case do not
       exceed $75,000.00, exclusive of interest and costs.

       RESPONSE: The Plaintiff is unable to admit or deny this request at
       this time.




 7 Plaintiff simultaneously argues that this Court should not allow her responses to
 the RFA to essentially result in an admission of the requests, thereby satisfying the
 jurisdictional requirement. However, this Court does not find that Plaintiff’s
 responses to the RFA independently established the amount in controversy. See
 Jackson v. Litton Loan Servicing, LP, 2010 WL 3168117, *5 (M.D. Ala. August 10,
 2010) “([A] refusal to stipulate to an amount in controversy in response to an
 interrogatory does not result in an admission regarding the amount in
 controversy.”) citing to Harmon v. Wal–Mart Stores, Inc., 2009 WL 707403 at *4
 (M.D. Ala. 2009) (“Defendant cannot create an end-run around the jurisdictional
 requirements by forcing a denial of a negative and then claim the positive is
 admitted and conclusively determined.”). Rather, this Court finds that that
 Plaintiff’s refusal to limit her damages in response to the RFA was “other paper”
 which triggered the time to remove and that her refusal coupled with the other
 factors discussed herein above in her notice of removal satisfied the jurisdictional
 requirement by clear and convincing evidence.

                                          18
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 19 of 22             PageID #: 711



 (Doc. 1-1 at 162; Doc. 30 at 7-8). It is undisputed that upon receipt of the above

 responses, Plaintiff was promptly asked by Defendants to supplement the same

 within seven days or on or before September 11, 2018. (Doc. 38 at 2). Plaintiff

 failed to do so. As a result, Defendants filed a motion to compel. (Id.). The state

 court set the motion for a hearing on November 5, 2018, a date beyond the one-year

 time limit to remove this civil action pursuant to 28 U.S.C §1446(c)(1).8 Defendants

 then sought Plaintiff’s approval to move the hearing to a date prior to the expiration

 of the one-year removal deadline and Plaintiff refused. Accordingly, Defendants

 argue that Plaintiff’s refusal on October 1, 2018, to supplement her responses to

 Defendants RFA, was the event that triggered the thirty-day removal timeline.

 (Doc. 1 at 7; Doc. 38). As a result, they argue their removal on October 11, 2018,

 was timely.

       For the reasons set forth in the Magistrate Judge’s R&R, this Court finds

 that Defendants’ notice of removal satisfied the amount in controversy requirement

 based on Plaintiff’s Complaint, her responses to Defendants’ written discovery and

 her responses to the RFA. The pertinent question, then, is on what date did the

 relevant facts become ascertainable to Defendants by means of “other paper”

 pursuant to § 1446(b). In Lowery, the Eleventh Circuit listed “numerous types of

 documents [that] have been held to qualify. They include: responses to requests for




 8“A case may not be removed under subsection (b)(3) on the basis of jurisdiction
 conferred by section 1332 more than 1 year after commencement of the action,
 unless the district court finds that the plaintiff has acted in bad faith in order to
 prevent a defendant from removing the action.” 28 U.S.C §1446(c)(1)

                                            19
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 20 of 22            PageID #: 712



 admissions, settlement offers, interrogatory responses, deposition testimony,

 demand letters, and email estimating damages. Lowry, F.3d at 1212 n. 62. (internal

 citations omitted).

       According to Defendants, the “other paper” provision of §1446(b) is satisfied

 by the state court’s order of September 18, 2018, setting the motion to compel for a

 hearing. (Doc. 38 at FN 2). However, the order of the state court setting the motion

 to compel, does nothing in the way of allowing Defendants to ascertain Plaintiff’s

 damages. In fact, Defendants’ action in removing when they did (prior to

 supplementation, a hearing, or an Order on the motion to compel), suggests that it

 was the answers to the RFA which actually prompted support for the removal, not

 the order setting the motion to compel for a hearing. In this action, the record does

 not contain any paper document created by Plaintiff and provided to Defendants on

 October 1, 2018 which would trigger the thirty-day time to remove this action.

 Specifically, Plaintiff’s refusal to supplement her answers to the RFA on October 1,

 2018, is not “other paper” and did not provide Defendants with any additional

 information than they had on August 31, 2018, when Plaintiff answered the RFA

 stating she was without sufficient information so as to answer. The motion to

 compel, created by Defendants, likewise, cannot constitute “other paper”. Finally,

 Plaintiff’s refusal to consent to rescheduling the hearing on the motion to compel

 does not qualify as “other paper”. As a result, this Court is left with a situation in

 which Plaintiff has been less than forthcoming about her damages pre-removal,

 while arguing post-removal that the damages threshold had clearly been met since




                                            20
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 21 of 22          PageID #: 713



 the Complaint was filed. Reason suggests that to remand this action would be

 unfair.9 However, timeliness under § 1446(b) hinges on the date in which defendant

 received “other paper” from which it could ascertain the case had become

 removable. See § 1446(b). Considering the totality of circumstances, as set forth in

 the notice of removal, this action became removable on August 31, 2018. On that

 date, Defendants were aware of Plaintiff’s assertions in her Complaint, coupled

 with her discovery responses, including her assertion that she underwent a second

 surgery, and finally, (and importantly), her responses to the RFA, in which she

 refused to limit her damages. These are the same set of facts on which the

 Magistrate Judge concluded the jurisdictional monetary requirement was

 apparent.10 As a result, despite this Court condemning Plaintiff’s actions, the time

 for removal commenced on August 31, 2018, and closed on September 30, 2018. As

 such, Defendants’ removal on October 11, 2018 was untimely.


                                   CONCLUSION

       For the reasons stated hereon above, Plaintiff’s Motion to Remand is



 9 This Court appreciates Defendants’ argument that Plaintiff’s conduct warrants a
 denial of her motion to remand. (Doc. 38 at 6-8). However, those cases cited by
 Defendant in which remand was denied, do not establish that the conduct
 warranted remand, rather than whether the underlying jurisdictional requirements
 were met despite a plaintiff’s conduct. See Logsdon v. Duron, Inc., 2005 WL
 1163095, (M.D. Fla. May 17, 2005); see also Nowlin v. National Linen Svcs., 1997
 WL 715035 (N.D. Fla. Oct. 7, 1997). Similarly, this Court does not find that
 Plaintiff’s conduct warrants a denial of Plaintiff’s Motion to Remand.
 10 This Court is not of the opinion that any one of these events, when considered

 separately, would have been sufficient evidence to support removal. Rather,
 removal was ascertainable only when these events were considered together, which
 became possible on the date of the latest action by Plaintiff, August 31, 2018.

                                          21
Case 2:18-cv-00437-CG-B Document 43 Filed 08/26/19 Page 22 of 22   PageID #: 714



 GRANTED and this action is REMANDED to the Circuit Court of Hale County,

 Alabama.

       DONE and ORDERED this 26th day of August, 2019.

                              /s/ Callie V. S. Granade
                              SENIOR UNITED STATES DISTRICT JUDGE




                                      22
